Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8-22 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alex Johnson on 03/18/2021.

The application has been amended as follows: 

	Amended Claim 1 and newly added claims 23-33 are cancelled.  Withdrawn claims 18-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Kato (US 201702099544).
Kato discloses a method for manufacturing architected 3D high entropy alloy structure by selective laser melting comprising the steps of

A powder extending step (paragraph [0046]) in which a first layer of prepared alloy powder 10 is extended on a substrate (15) (i.e presently claimed platform) proximate to a heating mean (24) (i.e. presently claimed energy source) (Figure 1 (a))
A solidified layer manufacturing step (paragraph [0047]) which extended alloy powder (1) is locally heated by the heating means (24) to be melted into and then solidified to a solidified layer 40 (Figure 1 (e)) (i.e. presently claimed one or more solid portions)
A descending step to descend the substrate (15) by substrate mounting table 21 relative to the heating means such that the substrate is proximate to the heating means and a subsequent layer is deposited on top of the first solidified layer 40 on the substrate (Figure 1 a through g) whereby the powder extending step and the solidified layer manufacturing step are repeated so that an alloy structure with the derived 3D structure is formed via additive manufacturing. (Paragraphs [0051]-[0052])
However, Kato merely discloses a first layer of prepared alloy powder 10 but does not disclose the first layer of prepared alloy powder mixed with a photosensitive polymer and a curing agent.
  Kato does not disclose “preparing a fabrication mixture including a mixture of two or more metallic powders of nearly equal quantities, a photosensitive polymer and a curing agent; removing the photosensitive polymer from the structure by means of a debinding process so that the structure is entirely comprised of a mixture of metals and includes the derived 3D architecture” as required by instant claim 8.  Kato also does not disclose “preparing a fabrication filament that includes a mixture of two or more powdered metals of nearly equal quantities and a thermosoftening polymer and removing the thermosoftening polymer from the structure by means of a debinding process so that the structure is entirely comprised of a mixture of metals and includes the derived 3D architecture” as required by instant claim 18.
	No prior art can be found to disclose instant claimed 3D high entropy alloy fabrication structure by using a fabrication mixture of HEA powder and a photosensitive polymer and a curing agent or a thermosoftening polymer, arranging a first layer of the mixture on a platform,  directing energy source to heat the fabrication mixture until the mixture is melted into solid portion, translating the platform relative to the energy source and arranging a second layer of the mixture contiguous to the first layer of the mixture, repeating steps of arranging, directing and translating to form a 3D structure , and removing photosensitive polymer or thermosoftening polymer by means of debinding to form a structure comprised of a mixture of metal with derived 3D structure.
Hence, claims 8-22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNY R WU whose telephone number is (571)270-5515.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNY R WU/Primary Examiner, Art Unit 1733